DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 19, 20 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al (US 20190181177).
Regarding claim 1, Kobayashi et al teach (Figs. 1-59) a semiconductor apparatus comprising: a first semiconductor component (11) in which a first circuit unit is provided; and a second semiconductor component (12) in which a second circuit unit is provided and which is stacked (see figure 1) to the first semiconductor component, wherein the second semiconductor component includes a capacitor ([0245] – parasitic capacitance) unit as a decoupling capacitor having a first node and a second node that are connected to the first circuit unit, and wherein the first circuit unit is a signal processing circuit ([0115]) that processes a signal output from the second circuit unit.  
Regarding claim 2, Kobayashi et al teach a semiconductor apparatus comprising: a first semiconductor component (11) in which a first circuit unit is provided; and a second semiconductor component (12) in which a second circuit unit is provided and which is stacked to the first semiconductor component, wherein the second semiconductor component includes a capacitor unit ([0245]) having a first node ([0241] – 83M1) and a second node (37C) that are connected to the first 
Regarding claim 3, Kobayashi et al teach a semiconductor apparatus comprising: a first semiconductor component in which a first circuit unit is provided; and a second semiconductor component in which a second circuit unit is provided and which is stacked to the first semiconductor component, wherein the second semiconductor component includes a capacitor unit as a decoupling capacitor having a first node and a second node that are connected to the first circuit unit, and wherein the capacitor unit is formed of a semiconductor region and a polysilicon electrode (37c) formed on the semiconductor region via an insulating film (38VE).
Regarding claim 20, Kobayashi et al teach A semiconductor apparatus comprising: a first semiconductor component (11) in which a first circuit unit is provided; and a second semiconductor (12) component in which a second circuit unit is provided and which is stacked to the first semiconductor component, wherein the second semiconductor component includes a capacitor unit (parasitic capacitor referred to in above section) having a first node and a second node that are connected to the first circuit unit, and the second circuit unit is a pixel unit ([0231]) including a plurality of pixels, and wherein the capacitor unit is arranged outside the pixel unit in plan view.
Regarding claim 4, Kobayashi et al teach the second semiconductor component further includes a shield portion (81C) provided between the second circuit unit and the capacitor unit.
Regarding claim 5, Kobayashi et al teach the shield portion includes a plurality of wiring layers (38VE) and a plurality of connection portions connecting the plurality of wiring layers (37) to each other.
Regarding claim 6, Kobayashi et al teach a fixed voltage is applied to the shield portion.  That is, a voltage is being applied at given one time.  
Regarding claim 19, Kobayashi et al teach the second circuit unit is a pixel unit including a photoelectric conversion unit.
.
Allowable Subject Matter
Claims 7-18 and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK